Citation Nr: 0823885	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-21 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1981 to 
August 1986.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.

The veteran requested a hearing at the RO before a Veterans 
Law Judge of the Board (travel Board hearing).  The RO 
scheduled his travel Board hearing for December 2007, 
however, he failed to appear for it because he is 
incarcerated.  Records show he had contacted the RO in 
November 2007, so prior to the scheduled hearing date, 
indicating he would be unable to attend and requesting to 
reschedule.  He also more recently submitted an additional 
statement in May 2008 indicating he still wants a hearing.  
So the Board contacted his designated representative, the New 
York State Division of Veterans' Affairs (NYSDVA), which 
indicated that he is still incarcerated and, indeed, will 
remain so for quite sometime.  The representative, therefore, 
indicated the Board should proceed with the adjudication of 
the claim.


REMAND

The veteran describes two stressors.  First, while stationed 
aboard the USS Guadalcanal off the coast of Lebanon, the US 
Embassy was bombed in April 1983.  His ship was nearby, and 
he was part of the rescue team that went out in small boats 
to retrieve casualties.  He observed dead bodies.  Second, a 
fellow soldier, who he believed was named Juan Carabillo, was 
killed in a helicopter crash.  The veteran was part of the 
rescue party that retrieved his friend's body from the water.  
The veteran stated that the body's arm came off.

In May 2001, the veteran was diagnosed with PTSD by a VA 
psychiatrist who stated that the first stressor - trauma 
related to the US Embassy bombing, was the cause of the 
veteran's PTSD.  So resolution of this appeal turns on 
whether there is sufficient evidence corroborating this 
alleged stressor.  This is a factual, not medical, 
determination.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996) (indicating that credible supporting evidence of the 
actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence).

Concerning this, the veteran's service personnel records 
confirm he served aboard the USS Guadalcanal from January 26 
to May 30, 1983.  There is no indication that he was absent 
without leave (AWOL) during that period of time.  Therefore, 
the Board concedes that he was aboard the USS Guadalcanal off 
the coast of Lebanon when the US Embassy bombing occurred in 
April 1983.

The circumstances of the veteran's service are consistent 
with his claim, and a VA physician has linked the veteran's 
PTSD to his claimed stressor.  However, the RO has not 
attempted to verify this stressor.  Using the date of April 
18, 1983 (the date of the US Embassy bombing in Beirut), a 
two-month window can be established for the veteran's first 
alleged stressor.  Accordingly, attempts must be made to 
verify this alleged event.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain the deck logs of the USS 
Guadalcanal for the events following the 
US Embassy bombing in Beirut on April 18, 
1983, as a means of verifying the 
veteran's alleged stressor, specifically, 
his serving in rescue parties that 
retrieved wounded and dead following 
the attack.  



2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




